Citation Nr: 1640237	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for limited extension due to a right ischial ramus stress fracture (hereinafter "right hip disability") prior to July 17, 2013 and in excess of a 10 percent rating thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for limited flexion due to a right hip disability prior to July 17, 2013 and a compensable rating thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the right ankle.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to November 1985. 

These matters arise before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2013 decision, the RO increased the rating for limited extension of a right hip disability to 10 percent, and decreased the rating for limited flexion to noncompensable, both effective July 17, 2013.  As these are not the highest ratings available for either disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

In her October 2013 Notice of Disagreement, the Veteran requested an effective date earlier than July 17, 2013.  The Board notes that this request is essentially a request for entitlement to an increased disability evaluation prior to July 17, 2013, which is already on appeal.

In April 2015, the Board denied the issues listed on the first page of this decision; without consideration of entitlement to TDIU.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (CAVC or Court).  In February 2016, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand the Board's April 2015 decision for further development.  The appeal for a TDIU has been raised as a component of the increased rating claim on appeal, according to the Joint Remand and it is, therefore, in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2016 letter the Veteran requested an in-person hearing.  On remand, the Veteran must be afforded a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

